Citation Nr: 9925925	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for a residual scar 
of the left hand.


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel






INTRODUCTION

The veteran had active service from November 1945 to July 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
the noncompensable rating for the veteran's left hand 
disability.

This matter was previously remanded by the Board in May 1998 
for further development, to include a VA examination and to 
obtain all prior treatment records.  The Board is satisfied 
that the Remand directives were properly carried out and that 
no further development is necessary in this case.


FINDING OF FACT

The veteran's residual scar of the left hand is evidenced by 
pain and discomfort due to carpal tunnel syndrome and ulnar 
nerve entrapment.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation of 10 
percent for residual scar of the left hand have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record reveals that the RO initially granted 
service connection for residuals of a laceration to the left 
hand in a rating decision dated in September 1990 and 
assigned a zero percent evaluation effective from October 26, 
1989.  At that time, the RO considered the veteran's service 
medical records that revealed an injury described as a two-
inch laceration to the left hypothenar eminence.  The wound 
was sutured and there was no evidence of tendon or bone 
involvement and no splinting was reported.  The RO also 
considered a July 1990 examination report.  Several 
subsequent rating decisions, a Board decision, and a March 
1996 decision issued from the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter, 
referred to as the "Court") have continued the 
noncompensable rating relative to the veteran's residual scar 
of the left hand. 

Nerve conduction studies in June 1991 revealed diagnoses of 
left median nerve entrapment at the wrist and left ulnar 
neuropathy at the elbow.  VA examination report dated in 
March 1994 discloses a diagnosis of possible ulnar nerve 
entrapment.  A contemporaneous x-ray study revealed deformity 
involving the fifth metacarpal, a lucent area with central 
sclerosis in the terminal phalanx of the left fourth finger, 
and a small calcific density on the dorsal aspect of the left 
wrist.

Subsequent to the veteran's January 1996 claim of increased 
symptomatology referable to the residual scar of his left 
hand, the veteran provided a May 1995 VA consultation report 
for a provisional diagnosis of left low ulnar neuropathy.  
The examiner noted a range of motion of the left wrist from 
zero to 78 degrees, on extension from zero to 28 degrees, 
ulnar deviation from zero to 12 degrees, and radial deviation 
from zero to four degrees.  The assessment rendered was that 
the veteran complained of numbness and tingling during a grip 
and pinch test.  There was slight edema at the 5th finger 
that the veteran reported as constant.  

Also of record are reports from VA outpatient treatment 
extending from 1995 to 1996.  Overall, the records disclose 
complaints of loss of sensation and diagnosis of left ulnar 
sensory deficit.  In January 1995, the veteran complained of 
numbness in the fourth and fifth digits of the left hand with 
pain in the thumb and second finger.  In a record dated in 
July 1995, the examiner discussed surgical options with the 
veteran.  An August 1996 clinical record reveals complaints 
of decreased sensation in the low ulnar distribution below 
the wrist at the dorsal and volar areas.  The examiner noted 
intrinsic atrophy that was affecting three digits.

The veteran had a personal hearing in October 1996 during 
which he testified as to the inservice incident when he 
injured his left hand.  Transcript (T.) at 1, 2.  The veteran 
further stated that as a result of his injury, he has no 
feeling in the tip of his little left finger and a cramping 
in his left hand.  (T.) at 4.  The veteran also testified 
that his left hand disability has affected his ability to 
work, particularly since he worked with heavy equipment.   
(T.) at 4.  The veteran stated that he is mostly left-handed 
and that other than writing, he uses his left hand for 
everything else.  (T.) at 5.  Also, the veteran testified 
that the problem with the left finger affects his sleep.  
(T.) at 5.  

During a recent examination, the veteran stated that the 
physician explained to him about the possibility of surgery, 
but that the procedure would not entirely rid him of pain.  
(T.) at 5.  The veteran described that pain in his left hand 
as fairly constant and not necessarily provoked by some act.  
(T.) at 6.  The veteran testified that he used to take pain 
medication, but that he stopped taking it because it was not 
addressing the problem.  (T.) at 6.  The veteran stated that 
he wears special gloves so that when he uses his crutches, 
the gloves soften the impact on his left hand.  (T.) at 7.  
The veteran stated that overall, he has a numb feeling in his 
left hand.  (T.) at 9.  

VA outpatient records for treatment extending from April 1997 
to August 1998 reveal treatment for left ulnar neuropathy.  
In a report dated in April 1997, the examiner noted flexion 
center proximal interphalangeal and distal interphalangeal 
without correction upon metacarpal phalangeal flexion.  

In an October 1997 report, the veteran continued to complain 
of decreased sensation in the ulnar digits.  In an April 1998 
report, the examiner noted that the veteran refused surgery 
for his ulnar neuropathy.  

In September 1998, the veteran underwent a VA examination in 
which the examiner recited the veteran's history with respect 
to his left hand disability.  The veteran reported that he 
had to stop working several years earlier as a heavy 
equipment operator.  The veteran's subjective complaints 
included weakness and numbness of the left hand and fifth 
finger that continued to get worse, to the point of where he 
was having cramps and difficulty sleeping.  Further, the 
veteran reported that if he turns his hand the wrong way, the 
whole hand goes numb and becomes painful.  On examination, 
the examiner noted passive range of motion in the left wrist 
was 50 degrees for flexion and extension.  Ulnar deviation 
was 25 degrees and the veteran showed objective signs of 
discomfort.  The veteran stated at that time that he was in 
pain throughout the examination.

Further, the examiner reported positive Tinel's sign in the 
left wrist, mild thenar eminence atrophy, and marked atrophy 
of the first dorsal interosseous space.  Opposition of the 
thumb with all other digits was normal.  Pinky strength was 
almost zero, abduction and adduction of all the fingers was 
severely limited in strength.  There was deformity of soft 
tissue noted at the distal part of the left fifth finger on 
the palmar aspect.  Sensory function examination was with 
diminished pinprick on the whole dorsum of the left hand more 
so on the ulnar distribution of the left hand than on the 
median nerve root distribution.  Sensory function was also 
diminished on the palm of the left hand.  Grasp strength was 
poor in the left hand and the veteran could not make a fist.  
Lateral pinch was almost zero.  

Also, there was some tenderness noted at the metacarpal 
phalangeal joints of the left fifth finger and also the left 
wrist on the dorsum.  The veteran reported discomfort during 
the range of motion examination.  Left wrist flexion and 
extension were markedly reduced actively and passively.  


The impressions rendered were traumatic sequela of the left 
hand, history of carpal tunnel syndrome, history of left 
ulnar neuropathy, status post-injury to the left fifth finger 
and hand.  As to whether the left hand sensory changes and 
pain were attributed to the residual scar from the inservice 
injury, the examiner noted that it was possible that the 
veteran's 20-year work history as a heavy equipment operator 
and his history of carpal tunnel syndrome played a role in 
the left wrist ulnar neuropathy.  The examiner stated that to 
a medical certainty, it was not possible to differentiate 
whether the veteran's left hand disability solely was due to 
his service-connected injury.  

An x-ray study and electromyograph were conducted in 
September and November 1998 respectively.  The results from 
the x-ray revealed mild degenerative changes of the fifth 
distal interphalangeal joint.  The third and fourth distal 
interphalangeal joints were held in flexion through the 
examination and as such, the examiner was unable to fully 
evaluate.  There was marked narrowing of the radial-navicular 
joint spaces and of the lunate-capitate and lunate-hamate 
joint spaces.  The lunate bone appeared abnormally positioned 
with widening of the radial-navicular joint spaces and 
malpositioning of the capitate and lunate-hamate joint 
spaces.  There was marked hypertrophic spurring of the 
navicular bones.  With respect to the electromyograph, 
objective findings included prolonged distal latencies in the 
median and ulnar neuropathy.  Noted was probable left ulnar 
entrapment below the wrist.

A VA opinion dated in January 1999 is of record in which the 
examiner noted the veteran's past medical history and current 
diagnoses with respect to the left wrist.  Overall, the 
examiner stated that considering all of the above findings, 
including the x-ray studies and electromyograph, it was not 
possible to distinguish whether the carpal tunnel syndrome on 
the left side is solely due to the veteran's service-
connected injury to his left hand.  However, the examiner 
stated that it tended to be such a possibility given that the 
left ulnar nerve entrapment is only on the left side.  

The examiner further noted that carpal tunnel syndrome can be 
due to several reasons, including the severe degenerative 
changes that are evident in the veteran's x-rays.  In 
conclusion, the examiner stated that the veteran's left hand 
problems are to some extent due to his service-connected 
disabilities, however, the impact cannot be fully quantified.   

Analysis

The Board notes that a claim for an increased evaluation for 
a service-connected disability is well grounded if the 
veteran indicates that he has increased disability.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Given that this 
veteran has asserted increased severity in the symptoms 
related to the residual scar of the left hand, he has 
presented a well grounded claim.  Although the regulations 
require a review of past medical history of a service-
connected disability, they do not give past medical reports 
precedence over current examinations.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Further, the Board stresses that it 
has complied with the duty to assist the veteran with the 
development of his claim pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  

The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Further, in the case where 
there is a question as to which of two evaluations applies to 
the veteran's disability, the higher evaluation will be 
assigned if the Board determines that the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (1998).


Residual scar of the left hand currently is evaluated in the 
VA Schedule of Ratings under Diagnostic Code 7805 that 
pertains to scars.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).  That diagnostic code requires that the disability be 
rated according to the limitation of function of the 
particular part affected.  Thus, this veteran's disability is 
evaluated pursuant to the rating criteria under Diagnostic 
Code 5215, limitation of motion of the wrist.  38 C.F.R. 
§ 4.71, Diagnostic Code 5215 (1998).  As relates to the major 
side (the veteran reported to be left-handed in most aspects 
and it is his left wrist disability that is under 
consideration), a 10 percent rating is warranted for palmar 
flexion limited in line with the forearm or where there is 
evidence of dorsiflexion less than 15 degrees. 

The Board notes initially that the evidence of record does 
not rise to the level of impairment required for a 
compensable rating under Diagnostic Code 5215.  Essentially, 
the evidence most pertinent in this determination is the 
medical findings reported during VA examination dated in 
September 1998, in which it is noted that limitation of 
motion associated with the left wrist measured 50 degrees for 
flexion and extension.  Also, as noted above, ulnar deviation 
was 25 degrees.  

To warrant a compensable evaluation, the veteran's left wrist 
disability must demonstrate limitation of motion to the 
extent that palmar flexion is in line with the forearm or 
dorsiflexion is less than 15 degrees.  The clinical data of 
record do not substantiate such impairment; thus, in this 
respect, the veteran's left wrist disability does not merit a 
compensable evaluation.  Id.

Nonetheless, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R.. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) 
and DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

Under 38 C.F.R. § 4.10 (1998), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  

Moreover, in cases involving musculoskeletal disability, such 
as in this case, the elements to be considered include the 
ability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  The examinations upon which 
the ratings are based must adequately describe the anatomical 
damage and functional loss with respect to these elements.  
Id.  The functional loss may be due to pathology such as 
absence of bone or muscle, deformity, or pain, supported by 
adequate pathological studies.  Id.  Weakness of the affected 
area is also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(1996); cf. DeLuca v. Brown, 8 Vet. App. 202.

In this light, the Diagnostic Code under which the veteran is 
rated is predicated on limitation of motion.  38 C.F.R. 
§ Diagnostic Code 5215.  Thus, the above regulations are for 
consideration in this case.  The Board recognizes that the 
veteran showed objective signs of pain and discomfort 
throughout the 1998 examination and limitations in his 
ability to function overall as reported consistently 
throughout treatment over the course of many years.  
Specifically, the veteran complained of pain, weakness, 
tenderness, numbness, and sensory dysfunction.  Although the 
VA regulations do not require a separate rating for pain, the 
impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Overall, clinical findings substantiate impairment due to 
pain and discomfort and overall lack of function to the 
extent that the Board has determined that a compensable 
rating of 10 percent is warranted in this case.  Moreover, in 
consideration of the doctrines of "relative equipoise" and 
"reasonable doubt," the Board concludes that there is an 
approximate balance between positive and negative evidence as 
to the merits of the veteran's claim; thus, the benefit of 
the doubt in resolving this issue shall be given to the 
veteran, as provided under 38  U.S.C.A., §§ 1154, 5107 (West 
1991).

Specifically, the Board acknowledges the examiner's opinion 
rendered in the January 1999 statement that to a medical 
certainty, it was not possible to differentiate whether the 
veteran's left hand disability solely was due to his service-
connected injury.  Thus, it appears that the veteran's 
service-connected left hand disability could be the sole 
contributing factor to pathology associated with the left 
hand.  Therefore, an evaluation of 10 percent in this case is 
warranted based on the factual circumstances of this 
veteran's claim.  Id.


ORDER

An evaluation of 10 percent for residual scar of the left 
hand is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

